On writ of certiorari to the United States Circuit Court of Appeals for the Seventh Circuit. Argued March 2 and 3,1904. Decided April 11, 1904. *628Decree affirmed with costs by a divided court, and cause remanded to the Circuit Court of the United States for the Northern District of Illinois. Announced by Mr. Justice Harlan. (Mr. Chief Justice Fuller did not sit in this case or take any- part in its decision.) Mr. James H. Raymond and .Mr. Otto R. Barnett for petitioners. Mr. John W. Munday for respondents..